Citation Nr: 1230877	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  08-19 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to reimbursement or payment for the cost of private medical services provided to the Veteran at the Osceola Regional Medical Center, in Kissimmee, Florida, for the period extending from January 23, 2004 to January 26, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to March 1972.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a letter decision of August 2, 2006 issued by the Department of Veterans Affairs (VA), Tampa VA Medical Center (VAMC), in Tampa, Florida. 

The appeal is REMANDED to the Tampa VA Medical Center, in Tampa, Florida.  The VAMC will notify the Veteran if further action is required.  


REMAND

In August 2006, the VAMC issued a letter decision in response to a claim submitted by the Veteran for reimbursement of private medical care expenses provided at the Osceola Regional Medical Center in Kissimmee, Florida.  

The evidence reflects that the Veteran presented to the Osceola Regional emergency room at approximately 3:00 am on January 22, 2004 with a chief complaint of chest pain times one day.  The Veteran was admitted, and was not released until January 26, 2004.  

The August 2006 decision approved reimbursement for the charges incurred by the Veteran on his day of admission, January 22, 2004, noting that the care on that day was provided on an emergent basis without VA facilities feasibly available.  However, the August 2006 decision rejected the claim as it pertained to all expenses incurred on January 23, 2004 through discharge on January 26, 2004.  The reason for the denial was that the RO determined that the Veteran's condition had stabilized by January 23, 2004, and he was therefore able to be transferred to a VA facility as of that date.  

The Veteran maintains that he was not stable as of January 23, 2004, and refers to "letters from the doctors stating I could not be safely transported to a VA facility:  which are included in this paperwork."  The Board could not locate the aforementioned letters in the file.  Furthermore, it is unclear from a review of the claims file as to what evidence, if any, the VAMC relied upon in its determination that the Veteran's condition had stabilized as of January 23, 2004.  A review of the medical evidence in the "CHR" file appears to suggest that the Veteran underwent an emergency surgical procedure on January 23, 2004, although this is not altogether clear from the record.  In April 2008, the Chief Medical Officer at the Tampa, VAMC appears to suggest that the Veteran's condition at the time of admission on January 22, 2004 was non-emergent; however, the handwritten opinion is incomplete as the bottom and side portion of the handwritten note is missing on the photocopy.  Moreover, at the time of this August 2008 determination, the August 2006 decision letter, which found that the January 22, 2004 admission was emergent, had already been issued.  As such, the issue is not whether the admission was emergent, with no VA facilities feasibly available; but rather, at what point during the time period after January 22, 2004 did the Veteran become stable enough to transport to a VA facility?  

In light of the foregoing, the VAMC must ensure that all pertinent records have been associated with the claims file, including the evidence referred to by the Veteran as noted above, and the VAMC should obtain a medical opinion by an appropriate medical professional who shall review the entire record and can opine as to whether the Veteran's condition was stable enough for transfer to a VA facility as of January 23, 2004.  

Also of note, it appears that the VAMC is unaware that the Veteran is represented by The American Legion.  After the Veteran submitted a notice of disagreement (NOD), the VAMC responded with the issuance of a Statement of the Case (SOC), but a copy of the SOC was not provided to the Veteran's accredited representative.  After receiving the SOC, the appellant submitted a timely VA Form 9, Appeal to the Board of Veterans' Appeals.  

The record indicates that the VAMC completed and printed for insertion in the file a VA Form 8, Certification of Appeal.  On that document, it was noted that the appellant did not have an accredited representative.  See Items 8A and 9A.  This is incorrect.  In order to comply with due process of law, the appellant's representative was provided the opportunity to review the record and offer written argument on the appellant's behalf.  See generally 38 C.F.R. § 20.600 (2011).  An informal hearing presentation was prepared in July 2012.  

In the written argument, the representative points out that documentation referenced in the statement of the case is not of record, including a March 1, 2004 administrative determination and the Veteran's March 25, 2004, notice of disagreement.  

The case is REMANDED to the VAMC for the following development: 

1.  Request that the Veteran provide or authorize the release of private records, not currently of record, including records referred to by the Veteran indicating that the Veteran was not stable enough to be transferred to a VA facility prior to January 26, 2004.  See the substantive appeal in which the Veteran reports that "letters from the Physician stating that I was not stable enough to be moved to the VA Hospital" need to be reviewed.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain VA medical records dated in January 2004 including the January 24, 2004 Fee Basis notification that the Veteran was admitted to Osceola Regional Medical Center.   

3.  Obtain and associate with the duplicate health record a copy of the March 1, 2004 administrative determination and the Veteran's March 25, 2004, notice of disagreement, which are referenced in the statement of the case.  

4.  The Tampa VA Medical Center should then obtain a VA medical opinion.  The medical provider should review the claims folder and health record to include all private medical records.  The medical provider should opine as to whether the appellant was stabilized to the point that it would have been reasonable to transfer him immediately from Osceola Regional Medical Center to a VA Medical Center on January 23, 2004 or at any time up through his discharge on January 26, 2004, taking into consideration that the operative report indicated that he underwent an emergency right carotid endarterectomy on January 23, 2004.  A rationale for all opinions expressed should be provided. 

The examiner should also address whether VA facilities were feasibly available on January 23, 2004 to January 26, 2004.  A rationale for the opinion should be provided. 

5.  After undertaking the above development, the Tampa VA Medical Center must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  Thereafter, the Tampa VA Medical Center should adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the appellant and his accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

	                  _________________________________________________
	S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



